Order filed December 4, 2014




                                    In The

                               Court of Appeals
                                   For The

                        First District of Texas
                                 ___________

                          NO. 01-14-00182-CR
                                 ____________

                   WARIS NADIR SUBLET, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 262nd District Court
                         Harris County, Texas
                     Trial Court Cause No. 1378742

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Defendant’s Exhibit #45
and Defendant’s Exhibit #45-A.

      The exhibit clerk of the 262nd District Court is directed to deliver to the
Clerk of this court the original of Defendant’s Exhibit #45 and Defendant’s Exhibit
#45-A, on or before December 9, 2014. The Clerk of this court is directed to
receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the
original of Defendant’s Exhibit #45 and Defendant’s Exhibit #45-A, to the clerk of
the 262nd District Court.



                                               PER CURIAM